Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 2 June 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


                        
                            My best beloved friend
                            Washington June 2d 1806
                        
                        I write you a few lines although with difficulty having been for some days extremely ill and still remaining too unwell to be able to attend to anything my illness was I believe occasion’d by walking though a very small distance and nearly threaten’d a premature confinement I am so much better that I trust I have escaped the danger and make no doubt I shall get through very well your charming letter did more towards my recovery than all the Doctors prescriptions and would my strength permit I would answer it fully as it is I can only say that all you propose meets my entire approbation and thanks and I only feel mortified that you should have thought it necessary to mention your intentions regarding John Smith as it must ever be a pleasure to me to concur in every thing that can afford your family either comfort or advantage and it shall be my study to render my house as agreeable to him as I possibly can I feel myself under too many obligations to you as it regards your kindness to my Sisters ever to have it in my power to repay them—Adieu my best and dearest friend should it please heaven to spare me to you and our dear children it shall be my chief delight and endeavour to return by every tender and affectionate mark of gratitude the deep sense I entertain of your unmerited kindness to your sincerely devoted wife
                        
                            L C Adams
                        
                        
                    